DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 4, and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirai (US 20010050763 A1) in view of Tam (US 20120129580 A1).
With regards to claim 1, Shirai discloses an optical system comprising: an optoelectronic device and a cover arrangement (outer housing depicted by dashed lines, Fig. 1) covering the optoelectronic device 23, wherein the optoelectronic device is configured to emit at least electromagnetic radiation with a first wavelength through an aperture (via objective 11, Fig. 1) of the cover arrangement [0034]; a mirror arrangement 21 arranged between the optoelectronic device and the aperture, wherein the optoelectronic device has an active surface extending along a first principal 
With regards to claims 3 and 4, Shirai discloses the claimed invention according to claim 1 wherein the specific stopband and passband comprises corresponding wavelengths ranges considered to be obvious design choice in order to filter a desired wavelength range; and the cover arrangement extends along a third principal plane being parallel or perpendicular to the first principal plane (portions of the dashed outline of the housing are parallel and perpendicular to the active surface of the emitter, Fig. 1).
With regards to claims 6, and 7 Shirai discloses the claimed configuration (Fig. 1) [0005, 0032].
With regards to claims 8 and 10, Shirai discloses the claimed configuration (Fig. 1), except for the optically opaque element on a second side face of the first prism body (the first prim body 
With regards to claim 9, Shirai discloses the claimed invention according to claim 8 and further wherein the aperture faces the interior surface of the third side face of the first prism body (Fig. 1).
With regards to claim 11, Shirai discloses wherein the wavelength selective mirror is coated on the prism bodies [0032], which is understood to be permanent.
With regards to claim 12, Shirai discloses wherein the wavelength selective mirror is coated on the prism bodies [0032], but does not specify wherein the second prism body is glued to the wavelength selective mirror. However, it is noted that such a modification would have been known and considered obvious in order to properly join the elements together.
With regards to claim 13, Shirai does not specifically teach the claimed cover arrangement. However, such elements were generally known. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Shirai with the claimed arrangement in order to provide sufficient protection while allowing passage of emitted and/or reflected light.
With regards to claim 14, Shirai discloses a dichroic filter [0005, 0032].
With regards to claim 15, Shirai discloses the claimed further optoelectronic device 31 and cover arrangement (Fig. 1), but does not specifically teach the further aperture and further mirror arrangement. Such elements were already known in the art, however, and such configuration having separate channels was already known, it would have been well known, obvious, and predictably .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884